Per Curiam.

We agree with the board’s findings and recommendation. Accordingly, we suspend respondent from the practice of law for a period of six months, but stay the suspension, with the stay to continue if, within three years from August 13, 1992, respondent (1) refrains from private practice; (2) completes, and provides proof of completion of, at least six hours of continuing legal education on practice management in addition to his mandatory continuing legal education; and (3) refunds $100 to Stipe. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.